Citation Nr: 0521364	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  02-20 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (ROIC)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or a special home 
adaptation grant.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from March 1963 to 
March 1967.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision.  The 
veteran filed a notice of disagreement (NOD) in January 2002, 
and the RO issued a statement of the case (SOC) in October 
2002.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in November 2002.  

In his November 2002 VA Form 9, the veteran requested a 
hearing before a member of the Board (Veterans Law Judge) at 
the RO (travel board hearing).  .  In February 2003, the 
veteran agreed to accept a videoconference hearing in lieu of 
a travel board hearing; such hearing, the transcript of which 
is of record, was held in July 2003 

In February 2004, the Board remanded the veteran's claim to 
the RO for additional development.  Following completion of 
that development, the RO continued its denial of the 
veteran's claim (as reflected in the March 2005 supplemental 
SOC (SSOC)), and returned this matter to the Board.  

In April 2005, the veteran submitted a VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative) granting a power-of-attorney to Disabled 
American Veterans (DAV).  In July 2005, DAV provided argument 
in support of the veteran's claim on appeal.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran's only service-connected disability is post-
traumatic stress disorder (PTSD) with panic disorder, rated 
as 100 percent disabling, and considered permanent and total.  

3.  The veteran also is receiving special monthly 
compensation based on the need for regular aid and attendance 
for dizzy spells, which have been related to his service-
connected PTSD.  

4.  The veteran does not have a service-connected disability 
that is permanent and total due to the loss, or loss of use, 
of both lower extremities; the loss, or loss of use, of one 
lower extremity together with residuals of organic disease or 
injury; or the loss, or loss of use, of one lower extremity 
together with the loss of loss of use of one upper extremity.  

5.  The veteran does not have blindness in both eyes (defined 
as either light perception only or visual acuity of 5/200 or 
less) nor does he have anatomical loss or loss of use of both 
of his hands.  


CONCLUSION OF LAW

As the veteran does not meet the eligibility requirements for 
assistance in acquiring specially adapted housing or a 
special home adaptation grant, the claim on appeal is without 
legal merit.  38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.809, 3.809a (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the veteran has been notified of the reasons 
for the denial of his claim, has been given notice of the 
laws and regulations governing the claim, and has been 
afforded an opportunity to present evidence and argument in 
connection with the claim.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the veteran.  As will be explained below, the 
Board finds that the claim on appeal lacks legal merit; 
hence, the duties to notify and assist imposed by the VCAA 
are not applicable in this appeal.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002); see also VAOPGCPREC 5-2004 (June 
23, 2004).


II.  Analysis

To warrant the issuance of a certificate of eligibility for 
assistance in acquiring specially adapted housing, the 
evidence must establish permanent and total service-connected 
disability due to: 1) the loss, or loss of use, of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 2) blindness in 
both eyes, having only light perception, plus the loss of use 
of one lower extremity; or 3) the loss, or loss of use, of 
one lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 4) the loss, or 
loss of use, of one lower extremity together with the loss, 
or loss of use, of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
See 38 U.S.C.A. § 2101(a); 38 C.F.R. 
§ 3.809(b).  The term "preclude locomotion" is defined as the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d).

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a 
special home adaptation grant.  This benefit requires that 
the evidence show a permanent and total service-connected 
disability that is due to blindness in both eyes with 5/200 
visual acuity or less, or involves the anatomical loss or 
loss of use of both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. 
§ 3.809a(b).  

The veteran's only service-connected disability is PTSD, 
rated as 100 percent disabling, which the RO has determined 
is permanent and total.  The veteran has also been awarded 
special monthly compensation based on the need for regular 
aid and attendance for dizzy spells related to his service-
connected PTSD.  The veteran contends that because of his 
dizziness, he loses the use of his lower extremities, becomes 
unstable, and frequently falls; hence, he is required to use 
a walker to ambulate.  

A September 1999 VA Form 21-2680 (Examination for Housebound 
Status or Permanent Need for Regular Aid and Attendance) 
reflects a  finding of severe numbness and pain in the 
bilateral lower extremities due to scar tissue at the L4-5 
level.  The examiner noted that the veteran had difficulty 
going up steps, bending, doing household chores, and there 
was a loss of movement and flexibility in the lumbar spine.  

A December 1999 statement from a treating VA psychiatrist 
notes the veteran's report of dizzy spells, which resulted in 
the veteran's near inability to walk.  

An August 2000 VA hospital discharge summary notes that the 
veteran had chronic dizziness and lightheadedness that became 
severe with psychological stressors.  During these periods, 
the dizziness was associated with panic, anxiety, 
diaphoresis, dyspnea, trembling, and falling.  

The report of a January 2001 VA examination reflects the 
veteran's complaint that he worried a great deal and tended 
to get severe tremors all over his body.  He also reported 
breaking out in constant sweats from acute and chronic 
anxiety, and suffering episodes of dizziness, which affected 
his ability to walk.  The examiner's diagnostic impression 
was that there appeared to be a significant degree of 
lightheadedness and dizziness associated with the veteran's 
PTSD symptoms.  

In a July 2001 VA Form 21-4555 (Veteran's Application in 
Acquiring Specially Adapted Housing or Special Home 
Adaptation Grant), the veteran reported that due to severe 
dizziness, which caused him to fall, he needed adaptations to 
his home to cope with his disability.  

A November 2002 statement from the veteran's treating VA 
physicians notes that the veteran had severe PTSD as well as 
severe back and leg pain.  The back and leg pain were noted 
as being associated with severe degenerative disc disease.  
The physicians reported that because of both conditions, the 
veteran was prone to acute episodes of dizziness, which could 
be disabling especially when it came to climbing stairs.  

During his July 2003 hearing, the veteran reiterated his 
contentions regarding his dizzy spells and the need to adapt 
his home so he wouldn't need to climb stairs.  

In this case, the veteran argues that the governing legal 
authority clearly provides that a person who is 100 percent 
disabled and needs assistance to walk is entitled to special 
adaptive housing grants.  However, the Board's review of such 
authority reveals that the veteran simply does not meet any 
of the eligibility requirements for the benefits he seeks..  

As indicated above, the veteran's only service-connected 
disability rated as permanent and totally disabling, is PTSD, 
a psychiatric disability.  Clearly, then the veteran has not 
been granted a permanent and total rating for a disability 
due to any of the above-noted conditions or combinations of 
conditions listed in the rating criteria under 38 U.S.C.A. § 
2101 and 38 C.F.R. §§ 3.809 and 3.809a-in particular, the 
loss or loss of use of his lower extremities.  As such, 
financial assistance in acquiring specially adapted housing 
or a special home adaptation grant is not available to the 
veteran.  The Board emphasizes that Congress has specifically 
authorized VA to provide financial assistance in this regard 
only to a specific class of veterans meeting the statutory 
and regulatory criteria, and the veteran simply is not a 
member of that class of veterans.  The legal authority  
governing entitlement to the benefits the veteran seeks is 
clear and specific, and the Board is bound by such authority.

Under the circumstances, the Board must conclude that there 
is no legal authority for VA to award the veteran a 
certificate of eligibility for assistance in acquiring 
specially adapted housing or a special home adaptation grant, 
and that, accordingly, the claim must be denied on this 
basis.  Where, as here, the law, and not the evidence, is 
dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994). 


ORDER

The veteran's claim of entitlement to certificate of 
eligibility for assistance in acquiring specially adapted 
housing or a special home adaptation grant is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


